


110 HR 1265 IH: Service-Disabled Veteran-Owned Small

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1265
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Buyer (for
			 himself and Mr. Boozman) introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to authorize the
		  Administrator of the Small Business Administration to award contracts to small
		  business concerns owned and controlled by service-disabled veterans under the
		  section 8(a) program.
	
	
		1.Short titleThis Act may be cited as the
			 Service-Disabled Veteran-Owned Small
			 Business Equity Act of 2007.
		2.Authority to
			 award contracts under 8(a) program to small
			 business concerns owned and controlled by service-disabled
			 veteransSection 8 of the
			 Small Business Act (15 U.S.C. 637) is amended by adding at the end the
			 following new subsection:
			
				(o)Small business
				concerns owned and controlled by service-disabled veterans
					(1)Award of
				contractsThe Administrator may award a contract under subsection
				(a) to a small business concern owned and controlled by service-disabled
				veterans on the same basis as a contract awarded under that subsection to a
				socially and economically disadvantaged small business concern.
					(2)Annual
				certification requiredThe
				Administrator shall require each small business concern owned and controlled by
				service-disabled veterans that is a Program Participant under section 7(j)(15)
				or that is awarded a contract under subsection (a) to certify, on an annual
				basis, that such concern is a small business concern owned and controlled by
				service-disabled veterans within the meaning of section 3(q).
					(3)Disadvantaged
				ownerFor purposes of this section, in the case of a small
				business concern owned and controlled by service-disabled veterans, the term
				disadvantaged owner means an owner who is a service-disabled
				veteran.
					.
		
